Per.Curiam.

It would be the height of injustice to sustain • this judgment-. It may be questioned whether the suit was not discontinued and pfft of court.; butif not, - the justice- was bound. *379to postpone the trial, as he had a right to-do, not exceeding six days, he having misled the defendant. Whether Durand was authorized to appear, was not made a question; the justice recognised him as the agent or attorney of the defendant; if he had disputed his authority, he should have' required the proof of it. The judgment must be reversed.. ' ■
Judgment reverse^.